352 F.2d 522
Donald L. TROUP, Plaintiff,v.AMERICAN BITUMULS & ASPHALT COMPANY, a Delaware Corporation,Defendant and Third-Party Plaintiff-Appellant, v.HULL RESURFACING COMPANY, a Corporation,Third-Party Defendant.
Nos. 15272, 15273.
United States Court of Appeals Third Circuit.
Argued Oct. 22, 1965.Decided Nov. 16, 1965.

Kim Darragh, Pittsburgh, Pa., Meyer, Darragh, Buckler, Bebenek & Eck, Pittsburgh, Pa. on the brief), for appellant in both appeals.
John A. DeMay, Pittsburgh, Pa., (McArdle, Harrington, Feeney & McLaughlin, Pittsburgh, Pa. on the brief), for plaintiff-appellee.
Francis P. Massco, Pittsburgh, Pa., for third party defendant-appellee.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
From our own examination we find no prejudicial error in the trial record of these appeals.  The judgments of the district court will be affirmed.